J-A11034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

BLONDELL SIMMONS                            :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                          Appellant         :
                                            :
                    v.                      :
                                            :
PROJECT HOME DEVELOPMENT CORP.,             :
SISTER MARY SCUILLION, SUSAN                :
MILLER, SHELANDA DOWNING,                   :
KATRINA KINSLOW, CAROLYN                    :
CROUCH-ROBINSON, CHRITINE                   :
ZACCHEI, AND QUINESSA DESHIELDS             :     No. 2390 EDA 2015

                  Appeal from the Order Entered July 2, 2015
       in the Court of Common Pleas of Philadelphia County Civil Division
                  at No(s): December Term, 2014 No. 02052

BEFORE: SHOGAN, MUNDY, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                          FILED APRIL 22, 2016

        Appellant, Blondell Simmons, appeals pro se from the order entered in

the Philadelphia County Court of Common Pleas granting Appellees’

Miscellaneous Motion to Enforce Court Order.       The instant order dismissed

Appellees Project HOME Development Corporation, Sister Mary Scuillion,

Shelanda Downing, Katrina Kinslow, Carolyn Crough-Robinson, Christine

Zacchei, and Quinessa DeShields1 (“Moving Appellees”) from this action with

prejudice, due to Appellant’s failure to comply with the terms of the court’s




*
    Former Justice specially assigned to the Superior Court.
1
 For consistency, we are adopting the spelling of the parties’ names as they
appear in the caption, although there is a disparity in the pleadings.
J-A11034-16


April 7, 2015 order.    Because we conclude that the order is not final and

appealable, we quash.

      On December 15, 2014, Appellant filed suit against Moving Appellees

and Susan Miller. On January 14, 2015, Moving Appellees filed preliminary

objections. On February 2, 2015, Appellant filed a First Amended Complaint

against Moving Appellees and Susan Miller. On February 12, 2015, Moving

Appellees filed preliminary objections to the First Amended Complaint. On

February 23, 2015, Appellant filed a Second Amended Complaint against

Moving Appellees, Susan Miller, and Michael D’Adonna. On March 4, 2015,

Moving Appellees filed preliminary objections to the Second Amended

Complaint. Appellant did not oppose the preliminary objections. On April 7,

2015, the trial court sustained the preliminary objections and dismissed the

Second Amended Complaint without prejudice.          The order provided that

Appellant had “ten (10) days from the docketing of this order to file a Third

Amended Complaint, which must contain clear averments that precisely

articulate a cause, or causes, of action against the Defendants.”        Order,

4/7/15, at 1.   The order further provided that “[f]ailure to comply with the

terms of this order shall, upon application by Defendants, result in the

dismissal of this action with prejudice for failure to prosecute.” Id.

      On April 13, 2015, Appellant filed a Third Amended Complaint.         On

April 17, 2015, Moving Appellees and Susan Miller filed preliminary




                                     -2-
J-A11034-16


objections to the Third Amended Complaint.2       On June 9, 2015, Moving

Appellees filed a Miscellaneous Motion to Enforce Court Order of April 7,

2015.     On July 2, 2015, Appellant filed an answer to Moving Appellees

Miscellaneous Motion. On the same date, the trial court entered the order

appealed from in the case sub judice.3

        Appellant filed a timely appeal on July 27, 2015.   Appellant was not

ordered to file a Pa.R.A.P. 1925(b) statement of errors complained of on

appeal. The trial court asks this Court to quash the instant appeal. Trial Ct.

Op., 10/1/15, at 5. The court found that “the at-issue order did not end the

instant suit, nor did it dispose of all parties (given that Susan Miller and

Michael D’Adonna remain as defendants), meaning that this order was not

final in nature.” Id. (footnote omitted).

        As a prefatory matter, we consider whether the July 2nd order is

appealable.    “[S]ince we lack jurisdiction over an unappealable order it is

incumbent on us to determine, sua sponte when necessary, whether the

appeal is taken from an appealable order.” Kulp v. Hrivnak, 765 A.2d 796,


2
   We note that on May 8, 2015, Appellant filed a Fourth Amended Complaint.
On May 14, Moving Appellees and Susan Miller filed preliminary objections to
the Fourth Amended Complaint. On June 1, 2015, Appellant filed a Fifth
Amended Complaint. On June 11, 2015, Moving Appellees filed preliminary
objections to the Fifth Amended Complaint. On June 29, 2015, Appellant
filed a Sixth Amended Complaint.
3
 On July 13, 2015, Appellant filed a motion for reconsideration. On July 14,
2015, the motion was denied.




                                     -3-
J-A11034-16


798 (Pa. Super. 2000) (citation omitted). “[I]t has been firmly established

since the promulgation of the 1992 amendment to Pa.R.A.P. 341 that orders

can be considered final and appealable only if they meet the requirements

set forth in the rule.”   Brickman Grp., Ltd. v. CGU Ins. Co.,      829 A.2d

1160, 1164 (Pa. Super. 2003) (citations omitted).

      Rule 341 provides, in pertinent part, as follows.

         (b) Definition of Final Order.─A final order is any order
         that:

         (1) disposes of all claims and of all parties; or

                                  *     *    *

         (3) is entered as a final order pursuant to paragraph (c) of
         this rule.

         (c) Determination of finality.─When more than one
         claim for relief is presented in an action, whether as a
         claim, counterclaim, cross-claim, or third-party claim or
         when multiple parties are involved, the trial court or other
         government unit may enter a final order as to one or more
         but fewer than all of the claims and parties only upon an
         express determination that an immediate appeal would
         facilitate resolution of the entire case. Such an order
         becomes appealable when entered. In the absence of such
         a determination and entry of a final order, any order or
         other form of decision that adjudicates fewer than all the
         claims and parties shall not constitute a final order. . . .

Pa.R.A.P. 341(b)(1), (3), (c).

      The July 2nd order did not dismiss Susan Miller and Michael D’Addona

from this action with prejudice. The order does not dispose of all claims and




                                      -4-
J-A11034-16


of all parties.4   See id.   Therefore, it is not a final and appealable order.

Accordingly, we quash the instant appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/22/2016




4
  We acknowledge, however, that we may consider interlocutory appeals in
certain circumstances. See Pa.R.A.P. 311, 313. However, the July 2, 2015
order is not appealable as of right or under the collateral order doctrine.
Therefore, Appellant’s appeal is interlocutory and we lack jurisdiction.



                                      -5-